DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/09/2019 and 07/30/2020 have been considered by the examiner.  

Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on 07/06/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hongjiang, Wang, “Research on Wear Failure Analysis and Remanufacturing of Steel Tube Cold Drawing Dies,” Full-text Database of Excellent Master’s Dissertations in China (Electronic Journal), No. 12, pp. B022-217, December 12, 2015 (12 pgs), from IDS, in view of Kampe et al. (US 20050073222 A1), from IDS.
Regarding claim 1, Regarding Wang, as an English translation was not provided, the Office is relying on the characterization of Wang provided by the Chinese Office Actions, from the IDS’s.  Wang discloses a nickel-based composite coating, the following technical features are specifically disclosed (see pages 20-22, 27-32): Ni-based self-fluxing alloy powder cladding has good resistance to high temperature, adhesive wear and abrasive wear, and has high toughness, which is one of the most widely used self-fluxing alloy powder systems, Ni-B-Si system and Ni-Cr-B-Si system are two main powder systems of Ni-based self-fluxing alloy powder, Ni-Cr-B-Si system is the most commonly used Ni-based self-fluxing alloy powder (which reads upon “a nickel-based composite coating formed by a powder mixture on the surface of a substrate, wherein the powder mixture comprises nickel-chromium-boron-silicon powders”, as recited in the instant claim; Third Office Action, page 4.  
Wang is silent regarding barium titanate powders.  
Kampe is similarly concerned with a nickel-chrome alloy metal matrix (paragraph [0019]).  Kampe teaches that “structural materials and components that would benefit from vibration damping include automobile components, aircraft components, marine components, building components, hand tools, sports equipment, propulsion units, space structures, platforms and the like” (paragraph [0004]).  Kampe teaches that “vibration damping in structural high-load components is currently achieved through the use of external components such as elastomeric mounting materials or actively controlled vibration dampers” (paragraph [0005]).  Kampe teaches “a metal matrix composite material reinforced with discontinuous piezoelectric ceramic particulates which are dispersed in the metallic matrix” (paragraph [0007]).  Kampe teaches that “the inclusion of piezoelectric ceramic particulates allows the composite to exhibit exceptional passive damping capabilities while barium titanate is BaTiO3, which is one of two material which are cited as particularly suitable).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Wang by adding BaTiO3, as taught by Kampe to allow the composite to exhibit exceptional passive damping capabilities while maintaining a high 
Regarding claim 2, modified Wang teaches the method of claim 1 as stated above.  Kampe teaches “blending 61.5 w % Ni, 15.4 w % Cr and 22.5 w % BaTiO3, mechanical alloying for 24 h, and heat treating at 600° C. for 5 h in argon” (which reads upon “wherein the mass ratio of the barium titanate powders to the nickel alloy powders is 1: 1~8”, as recited in the instant claim; paragraph [0043]).  22.5 w % BaTiO3 : 76.9 w% nickel alloy is 1: 3.42 mass ratio of the barium titanate powders to the nickel alloy powders.  
Regarding claim 3, modified Wang teaches the method of claim 1 as stated above.  Kampe teaches that “the particles may have any desired size, for example, average diameters of from about 0.5 microns to about 2 mm may be suitable, typically from about 0.5 microns to about 100 microns” (which reads upon “wherein the particle sizes of the powders are independently 150~325 mesh”, as recited in the instant claim; paragraph [0037]; 150 mesh is about 105 microns and 325 mesh is about 44 microns).  Wang is silent regarding the size of the powders.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the (unspecified) size of the particles of Wang, to be from about 0.5 microns to about 100 microns, as taught by Kampe to improved blending and to use a size of particle known in the art to be suitable for the application.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733